Citation Nr: 0006839	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  98-11 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether a request for waiver of recovery of loan guaranty 
indebtedness was filed in a timely manner.


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty for over eighteen years 
until June 1977.  

This matter came before the Board of Veterans' Appeals 
(Board) from a November 1997 decision by the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  A notice of disagreement was received by the RO 
in Columbia, South Carolina in March 1998.  The statement of 
the case was issued by that RO in April 1998.  A substantive 
appeal was received in June 1998.


REMAND

The loan guaranty debt at issue in this case was created when 
the veteran defaulted on a loan previously secured by VA.  
Generally, a request for waiver of such indebtedness must be 
made within one year after the date on which the debtor 
receives, by Certified Mail-Return Receipt Requested, written 
notice from VA of the indebtedness.  See 38 C.F.R. § 1.964 
(1999).  

A review of the appealed November 1997 Committee decision 
reveals that the veteran's request for a waiver of the 
$18,178.22 debt was denied as he had not filed his 
application for such waiver within one year from the date of 
notification of this indebtedness (along with the right to 
request waiver and time limit) as mandated by 38 U.S.C.A. 
§ 5302(b) and 38 C.F.R. § 1.964(e).  According to the 
Committee the veteran was informed of the indebtedness by 
certified mail in May 1996 (signed for a few days later) but 
a request for a waiver was not received until October 1997.  

The Board points out that the May 1996 debt notification 
letter (sent by certified mail) is not of record.  Governing 
regulations provide that when, during the course of review, 
it is determined that further evidence or clarification of 
the evidence or correction of a procedural defect is 
essential for a proper appellate decision, the Board shall 
remand the case to the agency of original jurisdiction, 
specifying the action to be undertaken.  38 C.F.R. § 19.9 
(1999).  In this case, since the timeliness of the veteran's 
request for waiver of the indebtedness is at issue, further 
evidence-specifically, copies of the debt notification 
letter and signed certification (or other substantial proof 
that such was sent and received) -should be associated with 
the record, and the claim considered in light of such 
evidence.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should contact the Debt 
Management Center in St. Paul, Minnesota 
and request submission of a copy of the 
letter notifying the veteran of the debt 
in question and the signed certification 
of receipt (apparently both dated on May 
6 and May 9, 1996), or otherwise provide 
substantial proof that such a letter was 
sent and received (e.g. if a computer 
printout indicates that a certain 
"code" letter was sent to the veteran 
and received/signed, the printout should 
be provided along with a "generic" copy 
of this letter as it existed in May 
1996).  

2.  The RO should also obtain copies of 
any additional correspondence or other 
information that the Debt Management 
Center may have on file pertaining to the 
indebtedness charged to the veteran.  The 
Board observes that the veteran has 
submitted copies of a Financial Status 
Report dated in July 1996 and a statement 
including a waiver request dated in 
August 1996.  The RO should determine 
whether any file maintained at the Debt 
Management Center or at the RO contains a 
copy of either document that shows when 
it was received by VA.  Any such copy or 
copies should be included in the claims 
folder for review. 

3.  When the above actions have been 
completed, the timeliness issue should be 
reevaluated.  In the event the 
determination remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be issued to 
the veteran and he should be afforded the 
applicable time period in which to 
respond before the claims folder is 
returned to the Board for completion of 
appellate review. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



